Motion Granted; Order filed December 17, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00432-CR
                                   ____________

                           OSCAR MEJIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1466767

                                     ORDER

      Appellant was convicted of the offense of continued sexual abuse of a child.
During trial, the trial court held an in-camera hearing, the reporter’s record of
which were sealed. See Tex. R. Evid. 412. Appellant’s counsel has filed a motion
seeking access to the sealed record in order to identify appellate issues and prepare
an appellate brief. The State did not file a response. We grant appellant’s motion
and will allow appellant’s counsel limited access to the sealed record in order to
assert the arguments he deems best through the use of his professional judgment.
See Dees v. State, 508 S.W.3d 312, 319 (Tex. App.—Fort Worth 2013, no pet.)
(order and opinion); see also Robisheaux v. State, 509 S.W.3d 448, 450 (Tex.
App.—Austin 2015, no pet.) (published order).
      We grant appellant’s motion to the following degree:

         • The sealed portions of the reporter's record are ordered unsealed only as
            to the attorneys of record for the purpose of preparing the parties’ briefs
            and motions to this court.
         • Appellate counsel for Mejia and the State may review the contents of the
            sealed records at the office of the Clerk of this Court during regular office
            hours but may not copy or check out the sealed records.
         • Counsel may take notes but are ordered to immediately destroy any such
            notes once this Court has issued its mandate in this case, and at that time
            counsel are ordered to file with the Clerk of this Court a statement that
            such notes, if any, have been destroyed.
         • The parties and their counsel are ordered not to disclose or disseminate
            any information contained in the sealed records to any other person or
            entity.
         • Should the parties address any arguments related to any evidence
            contained in the sealed records, the parties are ordered to file their briefs
            under seal and in paper form only. The parties should file only one
            original of each brief and the cover of each brief should clearly state that
            the brief is sealed by order of this Court.


                                 PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.